Filed 3/11/14 P. v. Reed CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064556

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. CR40656)

LE SON REED,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Peter L.

Gallagher, Judge. Affirmed.

         Leonard Jay Klaif, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.
                                             I.

                                    INTRODUCTION

       In 1977, Le Son Reed pled guilty to one count of robbery (Pen. Code, § 211)1 and

admitted a firearm enhancement allegation (§ 12022.5.) More than 30 years later, in

2013, Reed filed a petition for writ of error coram nobis, seeking to vacate his 1977 plea.

In his petition, Reed contended that his guilty plea was involuntary because the trial court

and his counsel had not informed him that he had the right to appeal from the judgment

entered pursuant to his plea.

       The trial court denied the petition on several grounds, including that Reed had not

"explain[ed] how (allegedly) not being told he could appeal his guilty plea would prevent

rendition of the judgment on that plea." The trial court also ruled that the petition was

untimely in that Reed had failed to provide an adequate explanation for his lengthy delay

in filing the petition.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). Reed filed a supplemental brief seeking reversal. After

having independently reviewed the entire record for error, as required by Anders v.

California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.




1     Unless otherwise specified, all subsequent statutory references are to the Penal
Code.
                                             2
                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In June 1977, the People charged Reed with attempted murder (count 1) (§§ 664,

187), robbery (count 2) (§ 211), assault with force likely to produce great bodily injury

(count 3) (former § 245, subd. (a)(1)), attempted kidnapping (count 4) (§§ 664, 207), and

two counts of unauthorized use of a motor vehicle (§ 10851) (counts 5 and 6). With

respect to count 2, the People alleged that Reed was armed with, and used, a firearm

during the commission of the robbery (§ 12022.5).

       On September 20, 1977, Reed executed a "Change of Plea" form on which he

indicated both that he understood the nature of the charges against him and that his

attorney had discussed the nature of the charges against him and the possible defenses to

the charges. A minute order of that same date indicates that the trial court held a hearing

at which Reed was "sworn [and] examined," the trial court "advised [Reed of his] rights,"

and Reed "waived [the] same." The minute order further states that Reed pled guilty to

count 2 and that, upon the People's motion, the trial court dismissed the remainder of the

counts.

       In January 1978, the trial court committed Reed to the California Youth Authority.

In its order, the trial court indicated that the maximum term of imprisonment to which

Reed could have been sentenced was six years.

       In June 2013, Reed filed a petition for writ of error coram nobis, seeking to vacate

the 1977 plea. In July 2013, the trial court issued an order denying the petition.

       Reed appeals from the order denying his petition.

                                             3
                                             III.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

       "Was the decision, dated July 8, 2013, denying appellant relief without an
       evidentiary hearing, an abuse of discretion and/or did said decision deny
       appellant his right to due process as guaranteed by the Fourteenth
       Amendment to the United States Constitution?

       "Is the proffered reason for the delay[2] in challenging the guilty plea
       sufficient to overcoming the doctrine of laches?"

       After this court received counsel's brief, we gave Reed an opportunity to file a

supplemental brief. Reed filed a supplemental brief in which he argued that the trial

court erred in denying his petition because at the hearing in 1977 during which Reed

entered a guilty plea, the trial court did not ascertain that Reed understood the elements of

the offense to which he was pleading guilty. This claim fails for several reasons,

including that the record does not contain a transcript of the plea colloquy. Thus, even

assuming that Reed is correct that the trial court was required to determine that he

understood the elements of the offense to which he was pleading guilty, without a



2      In his petition, Reed sought to justify the delay in filing the petition on the ground
that he had been unaware that the 1977 conviction could serve as the basis for enhancing
a subsequent conviction.
                                              4
transcript of the guilty plea, we have no way of determining whether the trial court made

such a determination. "A petition for writ of coram nobis places the burden of proof to

overcome the strong presumption in favor of the validity of the judgment on the

petitioner. This burden requires the production of strong and convincing evidence. A

mere naked allegation that a constitutional right has been invaded will not suffice."

(People v. Stapleton (1956) 139 Cal.App.2d 512, 513.) Accordingly, Reed is not entitled

to reversal of the trial court's denial of his petition for writ of coram nobis on this ground.

In addition, Reed has failed to provide an adequate explanation for why it was reasonable

for him to wait more than 30 years after his conviction to file this petition.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel and by Reed, has

disclosed no reasonably arguable appellate issue. Reed has been adequately represented

by counsel on this appeal.

                                             IV.

                                       DISPOSITION

       The order denying the petition for writ of error coram nobis is affirmed.


                                                                                  AARON, J.

WE CONCUR:


              McCONNELL, P. J.



                    O'ROURKE, J.

                                               5